Dissenting Opinion by
Spaulding, J.:
I respectfully dissent.
The decision of the court is contrary to the spirit of Miranda v, Arizona, 384 U.S. 436 (1966). Appellant David Murphy, an 18 year old youth, was taken from his home without warning in the middle of the night (3 a.m.), to the hostile surroundings of the police station and advised only that he was being held for investigation.
Miranda was based on the fact “that the modern practice of in-custody interrogation is psychologically rather than physically oriented.” Miranda, supra, at 448. Pressures to confess certainly exist even when there is no “overt physical coercion” or “patent psychological ploys.” Being alone with the police in unfa*470miliar surroundings combined with an ignorance of constitutional rights and police practices creates an atmosphere for an accused which I believe is inherently coercive.1
Appellant should have been informed of his rights as soon as he was taken into custody at approximately 3 a.m. and again before the actual questioning began at about 10 a.m. The entire course of events, from arrest through actual questioning was a single integrated interrogation process. The hours of custodial detention were an essential part of this process, and they should not be artificially divorced from the interrogation. Being told of his rights as soon as he was taken into custody would have relieved appellant of some of the tensions brought about by subsequent police tactics and might have prompted a request for counsel — the only effective way to guarantee those rights.2
I would remand the record for a new trial.
Hoffman, J., joins in this dissenting opinion.

 As to psychological pressures in general, with and without jMiranda warnings, see “Interrogations in New Haven: The Impact of Miranda,” 76 Yale L.J. 1519 (1966) and Driver, “Confessions and the Social Psychology of Coercion,” 82 Harv. L. Rev. 42 (1968).


 “If the suspect waives his right to have counsel present, it would seem that the other warnings and rights are not likely to give much support to a suspect under the full glare of interrogation, even if he remembers them.” Driver, “Confessions and the Social Psychology of Coercion,” supra, at p. 60.